325 F.2d 1022
Russell L. HAYES, Appellant,v.UNITED STATES of America, Appellee.
No. 20573.
United States Court of Appeals Fifth Circuit.
January 9, 1964.

Appeal from United States District Court for the Southern District of Texas, Joe M. Ingraham, Judge.
Russell L. Hayes, pro se.
Carl Walker, Jr., Asst. U. S. Atty., Houston, Tex., Woodrow Seals, U. S. Atty., James R. Gough, Asst. U. S. Atty., for appellee.
Before HUTCHESON and BROWN, Circuit Judges, and SIMPSON, District Judge.
PER CURIAM.


1
Subsequent to our decision of November 1, 1963, the United States filed a Suggestion of Mootness which informs this Court that Russell L. Hayes, Appellant, has been released from confinement at the Federal Correctional Institution by reason of the completion of his sentence. The Suggestion sets forth these facts:


2
"The Appellant Hayes had previously been released by reason of accumulated credits under Title 18 U.S.C. §§ 4161-64. He was thereafter recommitted as a violator of the conditions of his release. At time of recommitted he had remaining to serve 584 days. He thereafter served 425 days and accumulated further credits during his second incarceration of 153 days. He was allowed in addition 6 days exemplary good time and therefore released within 180 days of the expiration of his full sentence as originally adjudged. For this reason, he was released without parole supervision and without any other form of restraint, supervision, or control."


3
We think it inappropriate for us initially to determine either the factual accuracy of the claim of mootness or its legal significance in a proceeding seeking the particular relief requested by this § 2255 petition. But on the remand heretofore ordered, the District Court is free to, and should, determine the claim and take whatever action might be legally appropriate. This course may be especially advisable since, if factually and legally supported, an ultimate dismissal of this cause for mootness may make it unnecessary to determine the substantive issues raised in this proceeding under 28 U.S.C.A. § 2255.


4
Enter.